DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention group I, claims 1-15 in the reply filed on 03/06/2022 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The ” a driving unit” in claim 1, Applicants’ Specification describes “FIG. 5 illustrates positions of first, second, and third driving units DU1, DU2, and DU3” ([0044]) and in claim 9. However, there is no description of what these driving units are (for example, motor, remote force actuator, or manual operated components). Therefore, 35 USC 112(a) and 112(b) rejection are applied below.
The “a first supporting member” and “a second supporting member” of claim 1, again, there is no description of what these supporting members are. Therefore, 35 USC 112(a) and 112(b) rejection are applied below.
The “a plurality of first connection units” of claim 1, Applicants’ Specification describes “Each of the first connection units CU1 may include a first support unit SU1, a second support unit SU2, and an extended unit EU” ([0054]) and in claim 3. However, there is no disclosure of what these first connection unit, second support unit, and extended unit are. Therefore, 35 USC 112(a) and 112(b) rejection are applied below.
The “a plurality of second connection units” of claim 5, “a plurality of first sub-connection units” and “a second sub-connection unit” of claim 6, “a third supporting member” of claim 8, are similar lack of disclosure. Therefore, 35 USC 112(a) and 112(b) rejection are applied below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The ”a driving unit” in claim 1, and “wherein the driving unit comprises: a first driving unit rotating about the rotation axis; a second driving unit connected to the first driving unit and moving in the first direction; and a third driving unit connected to the second driving unit and moving in the second direction” of claim 9, there is no description what these driving units are. 
The “a first supporting member” and “a second supporting member” of claim 1, again, there is no description of what these supporting members are. 

The “a plurality of first connection units” of claim 1, and “each of the first connection units comprises: a first support unit … ; a second support unit …; and an extended unit … ” of claim 3, there is no description of what these units are. 

The “a plurality of second connection units” of claim 5, “a plurality of first sub-connection units” and “a second sub-connection unit” of claim 6, “a third supporting member” of claim 8, there is no description of what these units are. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The ”a driving unit” in claim 1, and “wherein the driving unit comprises: a first driving unit rotating about the rotation axis; a second driving unit connected to the first driving unit and moving in the first direction; and a third driving unit connected to the second driving unit and moving in the second direction” of claim 9, it is not clear what these driving units are (for example, motor, remote force actuator, or manual operated components).

This portion of claim 1 and claim 9 will be examined inclusive any components that can carried out the stated function (X-Y movement and rotation).

 The “a first supporting member” and “a second supporting member” of claim 1, it is not clear what these members are.

 This portion of claim 1 will be examined inclusive any plate, either harder or softer, than the magnet plate.

The “a plurality of first connection units” of claim 1, and “each of the first connection units comprises: a first support unit … ; a second support unit …; and an extended unit … ” of claim 3, it is not clear what these units are. 

This portion of claim 1 and claim 3 each item will be examined inclusive a support rod. 

Claim 4 recites “the second supporting member is moved in the downward direction to be in contact with the substrate”, there is no antecedent basis for “the substrate”.

Claim 4 will be examined inclusive “the second supporting member is moved in the downward direction to be in contact with a substrate”. Also, Applicants’ drawing does not show a direct contact between SU2 and SUB, it is examined inclusive indirect contact.

	The “a plurality of second connection units” of claim 5, “a plurality of first sub-connection units” and “a second sub-connection unit” of claim 6, “a third supporting member” of claim 8, it is not clear what these units are. 
 
Claim 5 and 6 each item will be examined inclusive a connecting rod. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20170256753, hereafter ‘753), in view of Ma et al. (US 20170037508, hereafter ‘508).
‘753 teaches some limitations of:
Claim 1: DEPOSITION APPARATUS FOR ORGANIC LIGHT-EMITTING DIODES (title, the claimed “A deposition apparatus, comprising”):
 The drive unit 180 may align the first mark 21 and the second mark 141 with each other by rectilinearly reciprocating the aforementioned respective elements in the front-and-rear direction, in the left-and-right direction, or in the vertical direction, or rotating the same (Figs. 1 and 4, [0045], last sentence, performing the same X-Y movement and rotation function, the claimed “a driving unit configured to be movable in first and second directions crossing each other and to be rotatable about a rotation axis parallel to a third direction perpendicular to a plane defined by the first and second directions”, see 112 rejection above, the top plate of Fig. 2 appears to be missing from Fig. 1); 
Fig. 1 shows the claimed “a magnet plate disposed below and connected to the first supporting member; a second supporting member disposed below the magnet plate”.

	‘753 also shows an unlabeled connector passes through a hole of the magnet plate 160 and connected to the electrostatic chuck 130 and cooling plate 150. ‘753 does not teach the other limitations of:
Claim 1: a first supporting member connected to a bottom end of the driving unit, in the third direction;
a plurality of first connection units disposed on the first supporting member, the first connection units extending in the third direction, penetrating the first supporting member and the magnet plate, and being connected to the second supporting member.
Claim 2: wherein the first connection units are connected to the second supporting member through a plurality of first holes, which are defined in the first supporting member, and through a plurality of second holes, which are defined in the magnet plate and are overlapped with the first holes.
Claim 5: further comprising a plurality of second connection units disposed between the first supporting member and the magnet plate to connect the first supporting member to the magnet plate.
	Claim 6: wherein the second connection units comprise: a plurality of first sub-connection units disposed adjacent to an edge of the first supporting member and an edge of the magnet plate; and a second sub-connection unit disposed in a center region of the first supporting member and a center region of the magnet plate.
Claim 7: wherein the first sub-connection units are closer to the edge of the first supporting member than the first connection units.

    PNG
    media_image1.png
    483
    738
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1st 
support
member
missing)][AltContent: textbox (Magnet 
Plate 160)][AltContent: arrow][AltContent: textbox (2nd  
support
member 
130+150)][AltContent: arrow][AltContent: arrow][AltContent: textbox (3 pairs 
of driving 
unit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st 
Connectors)]










‘753 also teaches the process of causing the glass to come into close contact with or to be adhered to the mask (Figs. 5-10, [0023]), in FIG. 8, the electrostatic chuck 130 is moved downward so that the glass 20 is electromagnetically adhered to the electrostatic chuck 130 starting from the center portion thereof ([0055], note the down arrow is moving both the magnet plate 160 and electrostatic chuck 130 as compare to Fig. 7, this is achieved by the outmost pair of drive unit 180 to lift the support unit 110 along with the glass substrate 20, this function the same Applicants’ Fig. 11 that moves the SM3, SM1, and SM2 downward to the stationary fastening frame FM with the substrate SUB). 
‘753 also teaches that as illustrated in FIG. 9, the pressure applied to the glass 20 by the pressure unit 120 is gradually released, and the support unit 110 is moved upward by a predetermined height until the glass 20 is completely adhered to the electrostatic chuck 130 ([0056], Fig. 9 shows the magnet plate 160 moves downward relative to the electrostatic chuck 130 and cooling plate 150, this is achieved by the inner pair of drive unit 180, equivalent of lowering the the magnet plate 160 and supporting member SM together of Applicants’ Fig. 12).

The examiner also notices Applicants’ first support member SM1 is connected with the magnet plate MP through sub-connection units SCU1 and SCU2 and move as a unit. 

In short, ‘753 uses upward movement of the substrate 20 toward electrostatic chuck 130 in Fig. 8, opposite to Applicants’ downward movement of SM1, SM2, SM3 in Fig. 11, and then lower the magnet plate 160 toward the electrostatic chuck directly in Fig. 9, as opposed to the instant Applications that driving unit that lower SM1 and the magnet plate together. 

‘508 is analogous art in the field of a vapor deposition apparatus comprising an adsorption apparatus disposed in a vapor deposition cavity, wherein the adsorption apparatus comprising: a plurality of magnetic blocks arranged in a matrix disposed on a side of a substrate to be vapor deposited away from a metal mask plate, and a towing apparatus for adjusting each of the magnetic blocks to move up and down relative to the substrate to be vapor deposited. Such a vapor deposition apparatus may cause the metal mask plate to closely fit the substrate to be vapor deposited, such that a correct pattern will be formed when sub-pixel units are vapor deposited, and cause the magnetic fields of all the magnetic blocks to tend to be consistent, avoiding affecting the above-mentioned pattern by a deformation of the metal mask plate due to the inhomogeneity of the magnetic fields (abstract). ’508 teaches that a lifting mechanism 703 fixed on the upper internal surface of the vapor deposition cavity 10, which lifting mechanism 703 is used for leading the fixing plate 702b to move up and down. Consequently, the fixing plate 702b may be led to be at an appropriate location by the lifting mechanism 703, such that all the magnetic blocks 701 connected with the adjusting rods 702a fixed on the fixing plate 702b are at an appropriate initial location. Based on this, the height of a magnetic block 701 is adjusted by regulating the height of an adjusting rod 702a (Fig. 5, [0047], 2nd half).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged/switched the relative movement in Fig. 8 of ‘753 and to have added a fixing plate 702b and adjusting rods 702a of ‘508 in between the magnet plate 169 and inner pair of drive unit 180 of ‘753, for the purpose of avoiding pattern deformation, as taught by ‘508 and/or obvious rearrangement of parts.  It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C. 

Note some of the adjusting rods 702a corresponds to the claimed “first connecting units” and some corresponds to the claimed “first sub-connection units”, therefore, the above combination read into claim 7.

	‘753 further teaches the limitations of:
Claim 11: The drive unit 180 may align the first mark 21 and the second mark 141 with each other by rectilinearly reciprocating the aforementioned respective elements in the front-and-rear direction, in the left-and-right direction, or in the vertical direction, or rotating the same (Figs. 1 and 4, [0045], last sentence, the inner drive unit 180 moves magnet plate 160 and performs the same X-Y movement and rotation function, the claimed “wherein the driving unit is configured to move the magnet plate in the first direction and the second direction and to rotate the magnet plate about the rotation axis, thereby aligning the magnet plate to a substrate and a mask, which are disposed below the second supporting member”).
	Claim 14: it is well-known that electrostatic chuck 130 with metal electrode to generate electrostatic force, or using metal cooling plate 150 for heat conduction (the claimed “wherein the second supporting member comprises a metallic material”).
	Claim 15: magnet plate 160 is the claimed “wherein the magnet plate comprises a magnetic material”.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘753 and ‘508, as being applied to claim 2 rejection above, further in view of Weber (US 0616217, hereafter ‘217).
	The combination of ‘753 and ‘508 also teaches some limitations of:
	Claim 3: Fig. 2 of ‘753 shows the connector has a larger head (the claimed “wherein each of the first connection units comprises: a first support unit disposed on the first supporting member, the first support unit having an area greater than an area of each of the first and second holes, when viewed on the plane; 
an extended unit connected to a bottom of the first support unit and extending in the third direction, the extended unit being connected to the second supporting member through the first and second holes”).

The combination of ‘753 and ‘508 does not teach the limitations of:
	Claim 3: a second support unit disposed on the first support unit, the second support unit having an area larger than an area of the first support unit, when viewed on the plane.
Claim 4: wherein, when the driving unit is moved in a downward direction, the second supporting member is moved in the downward direction to be in contact with the substrate, the first supporting member and the magnet plate are moved in the downward direction along the extended unit inserted in the first and second holes, and the magnet plate is disposed adjacent to the second supporting member.

‘217 is solving similar problem of fastening bolt and teaches that this securing-bolt is provided with a double head, the portion 24 thereof being smaller than the portion 25, said portion 24 being adapted to slide in the slot of the bed-plate, and the portion 25 being adapted to engage the underneath face of the bedplate (Fig. 5, page 2, lines 98-103).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the unlabeled connector in Fig. 1 of ‘753 with double head bolt 23 in Fig. 5 of ‘217, for the purpose of properly securing the bolt, as taught by ‘217. Note the double head portion 25 would be in indirect contact with the substrate.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘753 and ‘508, as being applied to claim 1 rejection above, further in view of Yotsuya et al. (US 20060148114, hereafter ‘114).
	The combination of ‘753 and ‘508 does not teach the limitations of:
	Claim 8: (8A) further comprising a third supporting member connected to a top end of the driving unit and configured to be movable in the third direction, 
(8B) wherein, when measured in the third direction, a thickness of the first supporting member is greater than a thickness of each of the magnet plate and the second supporting member, and a thickness of the third supporting member is greater than the thickness of the second supporting member.

‘114 is an analogous art in the field of mask (title), forming a film adapted to film formation by deposition and a mask ([0002]). ‘114 teaches that A chamber 10 shown in FIG. 11 is a chamber 10 in which a mask 1 for deposition is aligned with a substrate 4 to be deposited ([0050]), at a back side of the chuck 50 is arranged a magnetic plate 7 on which permanent magnets 6 are attached. A magnetic force (absorption force) produced between the permanent magnets 6 and the pieces of iron 23 contained in the base substrate 2 of the mask 1 can be controlled by sliding the magnetic plate 7 vertically ([0054]), the substrate 4 also will not also be bent since the magnetic plate 7 functions as a surface plate, and it is possible to attain precise deposition even when the substrate 4 has a large size ([0060], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have increased the thickness of the fixing plate 702b, and duplicate another fixing plate 702b with thicker thickness, as taught by ‘114, for the purpose of less bending of the substrate and more precise deposition, as taught by ‘114.

	For the limitations of claims 9 and 10
	Claim 9: wherein the driving unit comprises: 
a first driving unit rotating about the rotation axis; 
a second driving unit connected to the first driving unit and moving in the first direction; and 
a third driving unit connected to the second driving unit and moving in the second direction.
	Claim 10: wherein the first driving unit is arranged in a recessed region, which is defined in a center region of a bottom surface of the third supporting member, and is movable in the first and second directions within the recessed region.

It is merely re-arrangement of the drive unit to a groove of a movable third supporting member. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘753 and ‘508, as being applied to claim 11 rejection above, further in view of Kondo et al. (US 20110048323, hereafter ‘323).
	The combination of ‘753 and ‘508 also teaches some limitations of:
Claim 12: an alignment camera 170 is provided above the magnet plate 160 and serves to measure the state of alignment of a first mark 21 provided on the glass 20 and a second mark 141 provided on the mask 140 (‘753, [0029], the claimed “wherein: the mask comprises a plurality of first alignment marks  defined in predetermined regions of the mask; the magnet plate; and the substrate is disposed between the second supporting member and the mask and comprises a plurality of third alignment marks, which are defined in predetermined regions of the substrate”).
	Claim 13: The drive unit 180 may align the first mark 21 and the second mark 141 with each other by rectilinearly reciprocating the aforementioned respective elements in the front-and-rear direction, in the left-and-right direction, or in the vertical direction, or rotating the same (‘753, Figs. 1 and 4, [0045], last sentence, performing the same X-Y movement and rotation function, the claimed “wherein the driving unit is configured to move the magnet plate in the first direction and the second direction and to rotate the magnet plate about the rotation axis”).

	The combination of ‘753 and ‘508 does not teach the limitations of:
Claim 12: (the magnet plate) comprises a plurality of second alignment marks defined in predetermined regions of the magnet plate,
and (the substrate is disposed between the second supporting member and the mask and comprises a plurality of third alignment marks, which are defined in predetermined regions of the substrate) and are overlapped with the second alignment marks, respectively.
Claim 13: thereby allowing the second alignment marks to be overlapped with the first and third alignment marks.

‘323 is an analogous art in the field of a film-forming device capable of advantageously superimposing and securing a substrate, a weight member, and/or a magnetic body while maintaining the precisely aligned substrate and mask in a superimposed state (abstract). ‘323 teaches that It is possible that the positions of the film-forming mask 5 and the substrate 6 will be brought out of alignment, albeit slightly, when the film-forming mask 5 and substrate 6 are further affixably superimposed by the weight member 8 and/or the magnetic body 14, and the above step is carried out as a precaution in order to confirm that this has not occurred. Windows 29, 30 are provided to locations aligned directly above the alignment mark 31 of the magnetic body 14 and the weight member 8 so that alignment is not affected (Fig. 13, [0087], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added alignment mark, as taught by ‘323, to the magnetic plate 160 of ‘753, for the purpose of alignment of the magnet plate, as taught by ‘323.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070006807 is cited for alignment mechanism with horizontal drive 12 and rotary drive 14 (Fig. 1, [0027], although for pre-alignment, is combinable to the deposition chamber).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/           Primary Examiner, Art Unit 1716